1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed March 12, 2021. 

2.	Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19, and 21-24 (Renumbered 1-18) are allowed. 

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moreno is cited for teaching Creating Custom Containers with Generative Techniques. Vukobratovic et al is cited for teaching Network Function Computation as a Service in Future 5G Machine Type Communications. Fox et al is cited for teaching Serverless Computing (WoSC) 2017 Report from workshop and panel on the Status of Serverless Computing and Function-as-a-Service (FaaS) in Industry and Research. Duggal et al is cited for teaching SYSTEMS AND METHODS FOR CREATING SOFTWARE FROM LIBRARY AND CUSTOM COMPONENTS. MATHIAS et al is cited for teaching SOFTWARE DEVELOPMENT USING RE-USABLE SOFTWARE COMPONENTS. JO et al is cited for teaching APPARATUS AND METHOD FOR GENERATING APPLICATIONS AUTOMATICALLY. 

Reason for Allowance
4.	The prior art of record does not expressly teach or render obvious the claim features of 
“presenting, by a service component of the FaaS infrastructure to an application developer via a first user interface (UI), one or more curated base images defined by one or more administrators of the FaaS infrastructure, each of the one or more curated base images comprising an operating system and a language runtime; 
receiving, by the service component from the application developer, a selection of a curated base image from among the one or more curated base images via the first UI; 
presenting, by the service component to the application developer via the first UI, one or more curated software lists, the one or more curated software lists identifying curated software components that have been previously: 

associated by the one or more administrators with the selected curated base image; 
receiving, by the service component from the application developer, a selection of a curated software component from the one or more curated software lists; 
generating by the service component a custom image, the custom image being an executable package of files that incorporates the selected curated software component and the selected curated base image; 
subsequently to generating the custom image, receiving, by an upload component of the FaaS infrastructure from the application developer, a function artifact including program code for a function; 
in response to receiving the function artifact, presenting, by the upload component to the application developer via a second UI, a set of custom images previously generated by the E018-2-service component in accordance with selections made by the application developer via the first UI, the set of custom images including the custom image;" 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“presenting, to an application developer via a first user interface (UI), one or more curated base images defined by one or more administrators of the FaaS infrastructure, each of the one or more curated base images comprising an operating system and a language runtime; 
E018-3 -receiving, from the application developer, a selection of a curated base image from among the one or more curated base images via the first UI; 
presenting, to the application developer via the first UI, one or more curated software lists, the one or more curated software lists identifying curated software components that have been previously: 
approved by the one or more administrators for use on the FaaS infrastructure; and 
associated by the one or more administrators with the selected curated base image; 
receiving, from the application developer, a selection of a curated software component from the one or more curated software lists; 

subsequently to generating the custom image, receiving, from the application developer, a function artifact including program code for a function; 
in response to receiving the function artifact, presenting, to the application developer via a second UI, a set of custom images previously generated in accordance with selections made by the application developer via the first UI, the set of custom images including the custom image;”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“present, to an application developer via a first user interface (UI), one or more curated base images defined by one or more administrators of the FaaS infrastructure, each of the one or more curated base images comprising an operating system and a language runtime; 
receive, from the application developer, a selection of a curated base image from among the one or more curated base images via the first UI; 
present, to the application developer via the first UI, one or more curated software lists, the one or more curated software lists identifying curated software components that have been previously: 
approved by the one or more administrators for use on the FaaS infrastructure; and 
associated by the one or more administrators with the selected curated base image; 
E018-5 -receive, from the application developer, a selection of a curated software component from the one or more curated software lists; 
generate a custom image, the custom image being an executable package of files that incorporates the selected curated software component and the selected curated base image; 
subsequently to generating the custom image, receive, from the application developer, a function artifact including program code for a function; 
in response to receiving the function artifact, present, to the application developer via a second UI, a set of custom images previously generated in accordance with selections made by ”
as recited in independent claim 15.

In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192